Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-24, 29-43 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 20120131266) and in view of Ki (US 20190007058) and further in view of Bashyam (US 20080154928)

Claim 1. Cho discloses A memory system (e.g., storage system 100, 0047 Fig. 2), comprising:
 a compressor configured to output second data obtained by compressing input first data (e.g., compressor 150 compresses data or bypasses data, 0050, Fig. 2); and 

a non-volatile memory to which third data based on the second data output from the compressor is written (e.g., data or bypasses data to the nonvolatile memory device 110 based on data information received from the host 20. , 0050 Fig. 2),


Cho does not disclose, but Ki discloses

 wherein the compressor comprises: 

a dictionary coding unit configured to perform dictionary coding on the first data and output a result of the dictionary coding (e.g.,  Information from the object signature dictionary 5 is provided to the compression predictor 3 to facilitate compression prediction., 0021, 0022); 

an entropy coding unit configured to perform entropy coding on the result of the dictionary coding and output the result of the entropy coding as the second data (e.g., An entropy estimation algorithm library 6 contains code for testing the entropy of any sampled data, and thereby determining how compressible it is. Entropy-based calculations may be used to search portions of the value 2 to predict if the file is compressible, 0028); 

a first calculation unit configured to calculate compression efficiencies of the dictionary coding and the entropy coding (e.g., a key value system, an entropy-based calculation can be used on a sample portion of the value to accurately predict the compressibility of the entire value. Results showing high entropy will indicate that the value is likely not compressible and results showing low entropy will indicate that the value is likely to be compressible. Information from the entropy estimation algorithm library 6 can be provided to the compression predictor 3 to aid in prediction., 0029); and 
	
It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the compressor including entropy information as disclosed by Cho, with Ki, provding the benefit of An improved compression drive is needed that takes advantage of the organization of key value storage systems in order to allow for variable compression that improves overall storage compression (see Ki, 0007).

Cho in view of Ki does not disclose, but Bashyam discloses

a first control unit configured to control an operation of at least one of the dictionary coding unit and the entropy coding unit for fourth data input to the compressor based on the calculated compression efficiencies and a power reduction level input to the compressor (e.g.,  entropy-reducing pre-compression transformations in accordance with the present disclosure may include a re-sequencing of the way that graphic data is presented to a graphics-centric compression engine. (See 106b of FIG. 1F., 0084; amount of power reduction, 0252).

It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the compressor including entropy information as disclosed by Cho, with Ki, with Bashyam provding the benefit of  Such power reduction can significantly lower the operating costs of the network servicing center (see Bashyam, 0252), to predict with good accuracy (0017), save energy by not having to power the disk(s)  (0033).


Claim 2. Cho discloses  wherein when the operation of the dictionary coding unit is skipped by the first control unit, the result of the entropy coding for the fourth data is output from the compressor, when the operation of the entropy coding unit is skipped by the first control unit, the result of the dictionary coding unit is output from the compressor, and when the operations of the dictionary coding unit and the entropy coding unit are skipped by the first control unit, the fourth data is output from the compressor (e.g., compressor 150 compresses data or bypasses data … entropy information, 0050).  


Claim 3. Cho in view of Ki does not disclose, but Bashyam discloses
wherein the dictionary coding performed by the dictionary coding unit is a coding method that converts data input to the dictionary coding unit into a relative reference of data older than the data (e.g., Adaptive predictors are typically configured to look at an accumulated history (also known as the "context") of recent un-compressed values received in the input stream, 0014), and 
the entropy coding performed by the entropy coding unit is a coding method of converting the data input to the entropy coding unit into a code having a code length according to an appearance frequency of the data (e.g., high frequency bits (e.g., LSB's) are not diverted away from a compression engine during final compression although the high frequency bits (e.g., LSB's), 0075;  entropy) sequence, the rarely-used symbols will typically have a frequency of occurrence, 0079).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the compressor including entropy information as disclosed by Cho, with Ki, with Bashyam provding the benefit of  Such power reduction can significantly lower the operating costs of the network servicing center (see Bashyam, 0252), to predict with good accuracy (0017), save energy by not having to power the disk(s)  (0033).


Claim 4. Cho does not disclose, but Ki discloses 
wherein the first calculation unit is configured to calculate the compression efficiencies based on the result of the dictionary coding for the first data and the result of the entropy coding for the result of the dictionary coding (e.g., compressibility inputs include at least one of an object extension dictionary, an object signature dictionary, and an entropy estimation algorithm library, 0012).  

It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the compressor including entropy information as disclosed by Cho, with Ki, provding the benefit of An improved compression drive is needed that takes advantage of the organization of key value storage systems in order to allow for variable compression that improves overall storage compression (see Ki, 0007).


Claim 5. Cho does not disclose, but Ki discloses 
further comprising: a classification unit configured to classify the fourth data, wherein the first calculation unit is configured to calculate the compression efficiencies based on the classification result (e.g., characteristics of files stored on the drive are analyzed to predict the extent to which each file is capable of being compressed (i.e., the compressibility of the file). Once a prediction is made regarding compressibility, a decision will be made regarding whether or not to compress the data. This decision can be based on the predicted compressibility of the data, as well as other factors, such as Quality of Service (QoS) demands and present device capabilities, 0018). 
It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the compressor including entropy information as disclosed by Cho, with Ki, provding the benefit of An improved compression drive is needed that takes advantage of the organization of key value storage systems in order to allow for variable compression that improves overall storage compression (see Ki, 0007).

 
Claim 6. Cho does not disclose, but Ki discloses
 wherein the dictionary coding unit comprises a first dictionary coding unit configured to perform dictionary coding converting the data input to the dictionary coding unit into a relative reference of relatively close past data, a second dictionary coding unit configured to perform dictionary coding converting the data input to the dictionary coding unit into a relative reference of relatively distant past data, the first calculation unit is configured to calculate the compression efficiencies of the dictionary coding by the first dictionary coding unit and the dictionary coding by the second dictionary coding unit based on the result of the dictionary coding by the first dictionary coding unit and the result of the dictionary coding by the second dictionary coding unit, and the first control unit is configured to control the operation of at least one of the first dictionary coding unit and the second dictionary coding unit for the fourth data based on the calculated compression efficiencies (e.g., ompressibility inputs include at least one of an object extension dictionary, an object signature dictionary,, 0010).  
It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the compressor including entropy information as disclosed by Cho, with Ki, provding the benefit of An improved compression drive is needed that takes advantage of the organization of key value storage systems in order to allow for variable compression that improves overall storage compression (see Ki, 0007).


Claim 7. Cho does not disclose, but Ki discloses

 wherein the second dictionary coding unit comprises a third dictionary coding unit configured to perform the dictionary coding converting the data input to the dictionary coding unit into a relative reference of a part of the relatively distant past data and a fourth dictionary coding unit configured to perform the dictionary coding converting the data input to the dictionary coding unit into a relative reference of another part of the relatively distant past data, the first calculation unit is configured to calculate the compression efficiencies of the dictionary coding by the third dictionary coding unit and the dictionary coding by the fourth dictionary coding unit based on the result of the dictionary coding by the third dictionary coding unit and the result of the dictionary coding by the fourth dictionary coding unit, and the first control unit is configured to control the operation of at least one of the third dictionary coding unit and the fourth dictionary coding unit for the fourth data based on the calculated compression efficiencies (e.g.,  may contain other clues regarding compressibility, including the file signature (i.e., the object signature). The file signature is a line of code that provides information regarding the type of file that is stored in the value 2. A list of known signatures for data types and an evaluation of how compressible they are can be maintained in the object signature dictionary 5. Thus, if the file extension is not included in the key 1, the file signature may be, and may provide information regarding the type of file stored in the value 2. Information from the object signature dictionary 5 is provided to the compression predictor 3 to facilitate compression prediction., 0021).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the compressor including entropy information as disclosed by Cho, with Ki, provding the benefit of An improved compression drive is needed that takes advantage of the organization of key value storage systems in order to allow for variable compression that improves overall storage compression (see Ki, 0007).


Claim 8. Cho does not disclose, but Ki discloses
 wherein the result of the dictionary coding comprises a plurality of symbols (e.g., compression predictor 3 may use information contained in an object extension dictionary 4, , 0019 Fig. 1).

It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the compressor including entropy information as disclosed by Cho, with Ki, provding the benefit of An improved compression drive is needed that takes advantage of the organization of key value storage systems in order to allow for variable compression that improves overall storage compression (see Ki, 0007).

Cho in view of Ki does not disclose, but Bashyam discloses
the entropy coding unit comprises a first generation unit configured to generate a first frequency table storing the appearance frequency for each symbol, a second generation unit configured to generate a first coding table used for converting the symbol into a code based on the first frequency table, a coding unit configured to perform the entropy coding using the first coding table, and a second calculation unit configured to calculate similarity between the first frequency table and a past second frequency table, the first calculation unit is configured to calculate the compression efficiency of the entropy coding based on the similarity, the first control unit is configured to skip an operation of the second generation unit based on the calculated compression efficiency, and the coding unit is configured to perform the entropy coding using the past second coding table when the operation of the second generation unit is skipped (e.g., If an item listed in job list 201 includes a command for bypassing classification and/or decomposition and/or compaction, then step 203 is bypassed and those process-bypassing files that need only packing are routed for example to suitcase 205D which suitcase will not be compressed but will still have redirection vectors (e.g., 146b of FIG. 1B) pointing to it, 0234; queued in the suitcase according to their expected frequency of use and/or their expected order of use (i.e., per the pre-fetch concept), 0068).  

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the compressor including entropy information as disclosed by Cho, with Ki, with Bashyam provding the benefit of  Such power reduction can significantly lower the operating costs of the network servicing center (see Bashyam, 0252), to predict with good accuracy (0017), save energy by not having to power the disk(s)  (0033).


Claim 9. Cho in view of Ki does not disclose, but Bashyam discloses
wherein the result of the dictionary coding comprises a plurality of symbols, the entropy coding unit comprises a first generation unit configured to generate a first frequency table storing the appearance frequency for each symbol, a second generation unit configured to generate a first coding table used for converting the symbol into a code based on the first frequency table, a coding unit configured to perform the entropy coding using the first coding table, and a third calculation unit configured to calculate a code amount when the entropy coding is performed using a third coding table prepared in advance independent of a plurality of symbols in the result of the dictionary coding, the first calculation unit is configured to calculate the compression efficiency of the entropy coding unit based on the calculated code amount, the first control unit is configured to skip the operation of the second generation unit based on the calculated compression efficiency, and the coding unit is configured to perform the entropy coding using the third coding table when the operation of the second generation unit is skipped (e.g., symbols or super-symbols in immediately neighboring ones of stored other data sequences of an application storage space so as to develop corresponding statistical histograms of frequency of occurrences of the stored bits, sub-symbols, symbols and/or super-symbols in the suspect sequence and in the immediately neighboring sequences; and (b) automatically determining if the developed histogram or histograms for the suspect sequence are substantially different across at least a predominant portion of their alphabet than the corresponding histograms for the immediately neighboring sequences, 0078, Fig. 1C).  

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the compressor including entropy information as disclosed by Cho, with Ki, with Bashyam provding the benefit of  Such power reduction can significantly lower the operating costs of the network servicing center (see Bashyam, 0252), to predict with good accuracy (0017), save energy by not having to power the disk(s)  (0033).


Claim 10. Cho does not disclose, but Ki discloses
 wherein the first calculation unit is configured to calculate separate compression efficiencies of the dictionary coding unit and the entropy coding unit, respectively, and the first control unit is configured to control the operations of each of the dictionary coding unit and the entropy coding unit based on the compression efficiency separately calculated by the first calculation unit (e.g., compression predictor 3 may use information contained in an object extension dictionary 4, an object signature dictionary 5, and/or an entropy estimation algorithm library 6 to determine or aid in determining the compressibility of the value 2., 0019;  Because the start and end of a data set is known in a key value system, an entropy-based calculation can be used on a sample portion of the value to accurately predict the compressibility of the entire value. Results showing high entropy will indicate that the value is likely not compressible and results showing low entropy will indicate that the value is likely to be compressible. Information from the entropy estimation algorithm library 6 can be provided to the compression predictor 3 to aid in prediction, 0029).  

It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the compressor including entropy information as disclosed by Cho, with Ki, provding the benefit of An improved compression drive is needed that takes advantage of the organization of key value storage systems in order to allow for variable compression that improves overall storage compression (see Ki, 0007).


Claim 11. Cho does not disclose, but Ki discloses 
wherein the first calculation unit is configured to calculate a compression efficiency of the dictionary coding unit and the entropy coding unit, and the first control unit is configured to collectively control the operations of the dictionary coding unit and the entropy coding unit based on the compression efficiency calculated by the first calculation unit (e.g., compression predictor 3 may use information contained in an object extension dictionary 4, an object signature dictionary 5, and/or an entropy estimation algorithm library 6 to determine or aid in determining the compressibility of the value 2., 0019).  
It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the compressor including entropy information as disclosed by Cho, with Ki, provding the benefit of An improved compression drive is needed that takes advantage of the organization of key value storage systems in order to allow for variable compression that improves overall storage compression (see Ki, 0007).

Claim 12. Cho does not disclose, but Ki discloses 
wherein the first calculation unit is configured to calculate separate compression efficiencies of the first dictionary coding unit and the second dictionary coding unit, respectively, and the first control unit is configured to control the operations of the first dictionary coding unit and the second dictionary coding unit, respectively, based on the compression efficiency separately calculated by the first calculation unit (e.g.,  compression predictor 3 may use information contained in an object extension dictionary 4, an object signature dictionary 5, and/or an entropy estimation algorithm library 6 to determine or aid in determining the compressibility of the value 2., 0019).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the compressor including entropy information as disclosed by Cho, with Ki, provding the benefit of An improved compression drive is needed that takes advantage of the organization of key value storage systems in order to allow for variable compression that improves overall storage compression (see Ki, 0007).


Claim 13. Cho does not disclose, but Ki discloses 
wherein the first calculation unit is configured to calculate separate compression efficiencies of the third dictionary coding unit and the fourth dictionary coding unit, respectively, and the first control unit is configured to control the operations of the third dictionary coding unit and the fourth dictionary coding unit, respectively, based on the compression efficiency separately calculated by the first calculation unit (e.g., compression predictor 3 may use information contained in an object extension dictionary 4, an object signature dictionary 5, and/or an entropy estimation algorithm library 6 to determine or aid in determining the compressibility of the value 2., 0019).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the compressor including entropy information as disclosed by Cho, with Ki, provding the benefit of An improved compression drive is needed that takes advantage of the organization of key value storage systems in order to allow for variable compression that improves overall storage compression (see Ki, 0007).


Claim 14. Cho does not disclose, but Ki discloses 
wherein the first calculation unit is configured to separately calculate the compression efficiency of the entropy coding unit when the entropy coding is performed using each of the first and second coding tables, and the first control unit is configured to control the operations of the first generation unit, the second generation unit, and the coding unit, respectively, based on the compression efficiency separately calculated by the first calculation unit (e.g., compression predictor 3 may use information contained in an object extension dictionary 4, an object signature dictionary 5, and/or an entropy estimation algorithm library 6 to determine or aid in determining the compressibility of the value 2., 0019).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the compressor including entropy information as disclosed by Cho, with Ki, provding the benefit of An improved compression drive is needed that takes advantage of the organization of key value storage systems in order to allow for variable compression that improves overall storage compression (see Ki, 0007).
  
Claim 15. Cho does not disclose, but Ki discloses 
wherein the first calculation unit is configured to separately calculate the compression efficiency of the entropy coding unit when the entropy coding is performed using each of the first and third coding tables, and the first control unit is configured to control the operations of the first generation unit, the second generation unit, and the coding unit, respectively, based on the compression efficiency separately calculated by the first calculation unit (e.g., compression predictor 3 may use information contained in an object extension dictionary 4, an object signature dictionary 5, and/or an entropy estimation algorithm library 6 to determine or aid in determining the compressibility of the value 2., 0019).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the compressor including entropy information as disclosed by Cho, with Ki, provding the benefit of An improved compression drive is needed that takes advantage of the organization of key value storage systems in order to allow for variable compression that improves overall storage compression (see Ki, 0007).


Claim 16. Cho in view of Ki does not disclose, but Bashyam discloses 
wherein the dictionary coding performed by the dictionary coding unit is a coding method that converts the data input to the dictionary coding unit into a relative reference of data older than the data, and the result of the dictionary coding comprises a match length as the relative reference, and the first calculation unit is configured to calculate the compression efficiency of the dictionary coding unit based on the match length (e.g., A new conditional matching rule may then be devised after the new file has been identified as most closely belonging to a pre-established class of compressibly alike other files. Alternatively, after a few files similar to the one classified with this append-deflate-and-measure method have been similarly classified, a human programmer may devise a new classification rule based on cross correlations between the filenames and/or pathnames and/or header details and/or directory attributes of the newly added files., 0136).
  	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the compressor including entropy information as disclosed by Cho, with Ki, with Bashyam provding the benefit of  Such power reduction can significantly lower the operating costs of the network servicing center (see Bashyam, 0252), to predict with good accuracy (0017), save energy by not having to power the disk(s)  (0033).

Claim 17. Cho in view of Ki does not disclose, but Bashyam discloses
 wherein the dictionary coding performed by the dictionary coding unit is a coding method that converts the data input to the dictionary coding unit into a relative reference of data older than the data, and the result of the dictionary coding comprises a match length as the relative reference, and the first calculation unit is configured to calculate the compression efficiency of the dictionary coding unit based on compression performance and power consumption based on the match length (e.g., A new conditional matching rule may then be devised after the new file has been identified as most closely belonging to a pre-established class of compressibly alike other files. Alternatively, after a few files similar to the one classified with this append-deflate-and-measure method have been similarly classified, a human programmer may devise a new classification rule based on cross correlations between the filenames and/or pathnames and/or header details and/or directory attributes of the newly added files., 0136).
  	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the compressor including entropy information as disclosed by Cho, with Ki, with Bashyam provding the benefit of  Such power reduction can significantly lower the operating costs of the network servicing center (see Bashyam, 0252), to predict with good accuracy (0017), save energy by not having to power the disk(s)  (0033).


Claim 18. Cho in view of Ki does not disclose, but Bashyam discloses
 wherein the entropy coding performed by the entropy coding unit is a coding method of converting the data input to the entropy coding unit into a code having a code length according to an appearance frequency of the data, and the first calculation unit is configured to calculate the compression efficiency of the entropy coding unit based on the code length f(e.g., One subclass of entropy encoding is known as variable length entropy encoding. Another is known as limited length encoding. When the latter, limited length variety is employed, a compression engine is forced every so often to halt its encoding process and to flush itself clean of past history (of context) and/or to flush itself clean of an adaptively changing prediction model running inside the compression engine and to start afresh, 0008).  
 	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the compressor including entropy information as disclosed by Cho, with Ki, with Bashyam provding the benefit of  Such power reduction can significantly lower the operating costs of the network servicing center (see Bashyam, 0252), to predict with good accuracy (0017), save energy by not having to power the disk(s)  (0033).


Claim 19. Cho in view of Ki does not disclose, but Bashyam discloses
wherein the entropy coding performed by the entropy coding unit is a coding method of converting the data input to the entropy coding unit into a code having a code length according to an appearance frequency of the data, and the first calculation unit is configured to calculate the compression efficiency of the entropy coding unit based on compression performance and power consumption based on the code length (e.g.,  compress data in a way that allows the most frequently used data to become more quickly available to users on demand. The present disclosure calls for an intentional reorganization of how data is packed into so-called concatenation suitcases (See 118'' of FIG. 1B) so that the data which is demanded more frequently and/or the data whose information is needed sooner , 0103).
 	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the compressor including entropy information as disclosed by Cho, with Ki, with Bashyam provding the benefit of  Such power reduction can significantly lower the operating costs of the network servicing center (see Bashyam, 0252), to predict with good accuracy (0017), save energy by not having to power the disk(s)  (0033).

  
Claim 20. Cho does not disclose, but Ki discloses 
wherein the first calculation unit is configured to calculate the compression efficiency based on the compression performance or an indicator that correlates with the compression performance based on the classification result (e.g., Once a prediction is made regarding compressibility, a decision will be made regarding whether or not to compress the data. This decision can be based on the predicted compressibility of the data, as well as other factors, such as Quality of Service (QoS) demands and present device capabilities, 0018).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the compressor including entropy information as disclosed by Cho, with Ki, provding the benefit of An improved compression drive is needed that takes advantage of the organization of key value storage systems in order to allow for variable compression that improves overall storage compression (see Ki, 0007).


Claim 21. Cho in view of Ki does not disclose, but Bashyam discloses
wherein the first calculation unit is configured to calculate the compression efficiency based on power consumption or an indicator that correlates with the power consumption based on the classification result (e.g., efficient storage reductions such as performed by 863-864 (including the concatenation 865A of alike segments from different drives into same suitcases) and the free-space reducing migrations such as performed by operation 866 allows operators of sites such as 810 to substantially reduce the amount of cooling (818) and/or power (817) required in their warehouses (i.e., 810)., 0252).
 	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the compressor including entropy information as disclosed by Cho, with Ki, with Bashyam provding the benefit of  Such power reduction can significantly lower the operating costs of the network servicing center (see Bashyam, 0252), to predict with good accuracy (0017), save energy by not having to power the disk(s)  (0033).


Claim 22. Cho does not disclose, but Ki discloses
 wherein the first calculation unit is configured to calculate the compression efficiency based on the power consumption of at least a part of the compressor (e.g.,  the compressor 7 (or the compression predictor 3) can consider information from various inputs, including the QoS profile 14, the device performance profile 15, and the compression algorithm performance chart 16 to determine which compression algorithm to apply to the data., 0038).

It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the compressor including entropy information as disclosed by Cho, with Ki, provding the benefit of An improved compression drive is needed that takes advantage of the organization of key value storage systems in order to allow for variable compression that improves overall storage compression (see Ki, 0007).


Claim 23. Cho does not disclose, but Ki discloses 
further comprising: a decompressor configured to output the first data obtained by decompressing the second data based on the third data written to the non-volatile memory, wherein the first calculation unit is configured to calculate the compression efficiency based on the power consumption of at least a part of the decompressor (e.g.,  decompression algorithms during recompression efforts) that may be used to algorithms that do not exceed the bandwidth, throughput, latency, processor or other requirements of the user at that time., 0033).  
It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the compressor including entropy information as disclosed by Cho, with Ki, provding the benefit of An improved compression drive is needed that takes advantage of the organization of key value storage systems in order to allow for variable compression that improves overall storage compression (see Ki, 0007).


Claim 24. Cho does not disclose, but Ki discloses 
wherein the first calculation unit is configured to calculate the compression efficiency based on the power consumption of at least a part of the non-volatile memory (e.g., ompressing data on a storage drive, where the method includes predicting the compressibility of data on the drive based on one or more compressibility inputs, determining how to compress the data based on the one or more compression inputs and compressing the data based on the determination of how to compress the data., 0012).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the compressor including entropy information as disclosed by Cho, with Ki, provding the benefit of An improved compression drive is needed that takes advantage of the organization of key value storage systems in order to allow for variable compression that improves overall storage compression (see Ki, 0007).

Claim 29. Cho does not disclose, but Ki discloses 
further comprising: a fourth buffer configured to store write data specified in a write command issued from a host connected to the memory system; and an internal command queue configured to store the write command, wherein the detection unit further comprises a monitoring unit configured to monitor at least one of a free space of the fourth buffer, the number of write commands stored in the internal command queue, the number of write commands stored in an external command queue included in the host, and the number of write commands due to garbage collection executed within the memory system, and is configured to detect the switching of the operation mode of the compressor based on the monitored result (e.g., a write buffer allocated to incoming data (such that not all data can be analyzed and compressed at once), or due to the drive being occupied with other high-value tasks, necessitating low-intensity compression., 0046; when the disk is idle or must otherwise read and write the subject information (IE, garbage collection/wear leveling), a compressed value may be decompressed and analyzed again (using the methods above) to determine if a more optimal compression may be achieved., 0047).  

It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the compressor including entropy information as disclosed by Cho, with Ki, provding the benefit of An improved compression drive is needed that takes advantage of the organization of key value storage systems in order to allow for variable compression that improves overall storage compression (see Ki, 0007).


Claim 30. Cho in view of Ki does not disclose, but Bashyam discloses 
wherein the dictionary coding performed by the dictionary coding unit is a coding method that converts the data input to the dictionary coding unit into a relative reference of data older than the data, and the dictionary coding unit comprises a fifth buffer configured to store the past data, and the second control unit is configured to control the number of searches for the fifth buffer for the dictionary coding based on the detection result (e.g., Once the example is established, the machine 140 may then learn from such an exemplary showing of alike files, and the machine may then automatically derive a search strategy for searching through a much larger collection of files looking for those that satisfy a predefined match condition involving use of filenames and/or of folder names appearing in the hierarchy of top level file folders and/or of file attributes appearing in an operating system directory and/or of meta data held in corresponding file headers and/or statistical a likeness of symbol statistics (and/or supersymbol statistics) found to exists between the files, fragments or subfragments, 0134; Referring to FIG. 6B, LZ-type back pointing dictionary compressions may be employed in combination with prediction-based compressions., 0242).  
 	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the compressor including entropy information as disclosed by Cho, with Ki, with Bashyam provding the benefit of  Such power reduction can significantly lower the operating costs of the network servicing center (see Bashyam, 0252), to predict with good accuracy (0017), save energy by not having to power the disk(s)  (0033).


Claim 31. Cho discloses  wherein the entropy coding performed by the entropy coding unit is a coding method that converts a symbol input to the entropy coding unit into the code having the code length according to the frequency of appearance of the symbol, the entropy coding unit comprises a first generation unit configured (e.g., the address field includes entropy information, and wherein the analyzing of the data and the data information may include comparing a value of the entropy information with a predetermined entropy reference value; and the determination of whether the data has been compressed is may be based on the comparison of the value of the entropy information and the predetermined entropy value., 0014).  

Cho in view of Ki does not disclose, but Bashyam discloses

to generate a first frequency table storing the appearance frequency for each symbol, and the second control unit is configured to control the number of times the symbol is sorted based on the appearance frequency stored in the first frequency table to allocate the code to the symbol based on the detection result (e.g.,  Packing more such suitcases into the fixed-size vehicle (i.e., migration destination) reduces storage costs, reduces energy consumption (e.g., see 817-818 of FIG. 8A) and usually also reduces time for retrieval of data from the storage means. Strategic placement of files or file fragments packed into a suitcase allows for quick retrieval of the more frequently needed files or fragments, 0072).

 	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the compressor including entropy information as disclosed by Cho, with Ki, with Bashyam provding the benefit of  Such power reduction can significantly lower the operating costs of the network servicing center (see Bashyam, 0252), to predict with good accuracy (0017), save energy by not having to power the disk(s)  (0033).


Claim 32. Cho in view of Ki does not disclose, but Bashyam discloses
further comprising: a fourth buffer configured to store the write data specified in the write command issued from the host connected to the memory system, wherein the dictionary coding performed by the dictionary coding unit is a coding method that converts the data input to the dictionary coding unit into a relative reference of data older than the data, and the dictionary coding unit comprises a fifth buffer configured to store the past data (e.g., compression algorithms carried out by the compressors such as 271A'' and 271B'' are not limited to those that rely on an adaptive and/or non-adaptive predictor. Referring to FIG. 6B, LZ-type back pointing dictionary compressions may be employed in combination with prediction-based compressions, 0242),
 the detection unit further comprises the monitoring unit configured to monitor the free space of the fourth buffer, and is configured to determine the operation mode of the compressor based on the monitored result, and the second control unit is configured to control the number of searches for the fifth buffer for the dictionary coding based on the determined operation mode (e.g.,  free up contiguous empty spaces in other storage drives or areas from which the migrating suitcases originated. The migration process tightly packs deflated or not-deflated suitcases one after the other in the destination drive (or drive area) while encouraging the formation of contiguous spans of large free space in the source drives (or source drive areas) from which the migrated suitcases originated., 0033).  

 	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the compressor including entropy information as disclosed by Cho, with Ki, with Bashyam provding the benefit of  Such power reduction can significantly lower the operating costs of the network servicing center (see Bashyam, 0252), to predict with good accuracy (0017), save energy by not having to power the disk(s)  (0033).


Claim 33. Cho does not disclose, but Ki discloses 
further comprising: an internal command queue configured to store the write command issued from the host connected to the memory system, wherein the dictionary coding performed by the dictionary coding unit is a coding method that converts the data input to the dictionary coding unit into a relative reference of data older than the data, and the dictionary coding unit comprises a fifth buffer configured to store the past data, the detection unit further comprises a monitoring unit configured to monitor the number of write commands stored in the internal command queue, and determines the operation mode of the compressor based on the monitored result, and the second control unit is configured to control the number of searches for the fifth buffer for the dictionary coding based on the determined operation mode (e.g., a write buffer allocated to incoming data (such that not all data can be analyzed and compressed at once), or due to the drive being occupied with other high-value tasks, necessitating low-intensity compression., 0046; when the disk is idle or must otherwise read and write the subject information (IE, garbage collection/wear leveling), a compressed value may be decompressed and analyzed again (using the methods above) to determine if a more optimal compression may be achieved., 0047).  

It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the compressor including entropy information as disclosed by Cho, with Ki, provding the benefit of An improved compression drive is needed that takes advantage of the organization of key value storage systems in order to allow for variable compression that improves overall storage compression (see Ki, 0007).
  

Claim 34. Cho in view of Ki does not disclose, but Bashyam discloses 
wherein the dictionary coding performed by the dictionary coding unit is a coding method that converts the data input to the dictionary coding unit into a relative reference of data older than the data, and the dictionary coding unit comprises a fifth buffer configured to store the past data (e.g., Once the example is established, the machine 140 may then learn from such an exemplary showing of alike files, and the machine may then automatically derive a search strategy for searching through a much larger collection of files looking for those that satisfy a predefined match condition involving use of filenames and/or of folder names appearing in the hierarchy of top level file folders and/or of file attributes appearing in an operating system directory and/or of meta data held in corresponding file headers and/or statistical alikeness of symbol statistics (and/or supersymbol statistics) found to exists between the files, fragments or subfragments, 0134; Referring to FIG. 6B, LZ-type back pointing dictionary compressions may be employed in combination with prediction-based compressions., 0242).  

 	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the compressor including entropy information as disclosed by Cho, with Ki, with Bashyam provding the benefit of  Such power reduction can significantly lower the operating costs of the network servicing center (see Bashyam, 0252), to predict with good accuracy (0017), save energy by not having to power the disk(s)  (0033).
Cho does not disclose, but Ki discloses 
the detection unit comprises a monitoring unit configured to monitor the number of write commands stored in the external command queue included in the host connected to the memory system, and is configured to determine the operation mode of the compressor based on the monitored result, and the second control unit is configured to control the number of searches for the fifth buffer for the dictionary coding based on the determined operation mode (e.g., a write buffer allocated to incoming data (such that not all data can be analyzed and compressed at once), or due to the drive being occupied with other high-value tasks, necessitating low-intensity compression., 0046; when the disk is idle or must otherwise read and write the subject information (IE, garbage collection/wear leveling), a compressed value may be decompressed and analyzed again (using the methods above) to determine if a more optimal compression may be achieved., 0047).  

It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the compressor including entropy information as disclosed by Cho, with Ki, provding the benefit of An improved compression drive is needed that takes advantage of the organization of key value storage systems in order to allow for variable compression that improves overall storage compression (see Ki, 0007).
 

Claim 35.  Cho does not disclose, but Ki discloses
a fourth buffer configured to store write data specified in a write command issued from a host connected to the memory system; and an internal command queue configured to store the write command;  the detection unit further comprises a first monitoring unit configured to monitor the free space of the fourth buffer, a second monitoring unit configured to monitor the number of write commands stored in the internal command queue, and a third monitoring unit configured to monitor the number of write commands stored in the external command queue included in the host, and is configured to determine the operation mode of the compressor based on the monitored result by each of the first to third monitoring units, and (e.g., a write buffer allocated to incoming data (such that not all data can be analyzed and compressed at once), or due to the drive being occupied with other high-value tasks, necessitating low-intensity compression., 0046; when the disk is idle or must otherwise read and write the subject information (IE, garbage collection/wear leveling), a compressed value may be decompressed and analyzed again (using the methods above) to determine if a more optimal compression may be achieved., 0047).  

, wherein the dictionary coding performed by the dictionary coding unit is a coding method that converts the data input to the dictionary coding unit into a relative reference of data older than the data, and the dictionary coding unit comprises a fifth buffer configured to store the past data (e.g., object signature dictionary 5. Thus, if the file extension is not included in the key 1, the file signature may be, and may provide information regarding the type of file stored in the value 2. Information from the object signature dictionary 5 is provided to the compression predictor 3 to facilitate compression prediction., 0021).

the second control unit is configured to control the number of searches for the fifth buffer for the dictionary coding based on the determined operation mode (e.g., the accuracy of the prediction and the speed of attaining the prediction are inversely correlated. For example, searching the key 1 and the header of the value 2 to review metadata clues regarding compressibility (e.g., from the file extension or file signature) is relatively fast compared to scanning a sample portion of the value 2 and running entropy-based calculations, 0031).

It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the compressor including entropy information as disclosed by Cho, with Ki, provding the benefit of An improved compression drive is needed that takes advantage of the organization of key value storage systems in order to allow for variable compression that improves overall storage compression (see Ki, 0007).


Claim 36. Cho does not disclose, but Ki discloses 
wherein the dictionary coding performed by the dictionary coding unit is a coding method that converts the data input to the dictionary coding unit into a relative reference of data older than the data, the dictionary coding unit comprises a fifth buffer configured to store the past data (e.g., object signature dictionary 5. Thus, if the file extension is not included in the key 1, the file signature may be, and may provide information regarding the type of file stored in the value 2. Information from the object signature dictionary 5 is provided to the compression predictor 3 to facilitate compression prediction., 0021).

the detection unit is configured to determine the operation mode of the compressor according to the number of searches set in a field provided in the write command issued from the host connected to the memory system, and the second control unit is configured to control the number of searches for the fifth buffer for the dictionary coding based on the determined operation mode (e.g., the accuracy of the prediction and the speed of attaining the prediction are inversely correlated. For example, searching the key 1 and the header of the value 2 to review metadata clues regarding compressibility (e.g., from the file extension or file signature) is relatively fast compared to scanning a sample portion of the value 2 and running entropy-based calculations, 0031; Information correlating this other metadata to file types and compression effectiveness can be stored in dictionaries and made available to the compression predictor., 0022).
  
It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the compressor including entropy information as disclosed by Cho, with Ki, provding the benefit of An improved compression drive is needed that takes advantage of the organization of key value storage systems in order to allow for variable compression that improves overall storage compression (see Ki, 0007).


Claim 37. Cho does not disclose, but Ki discloses 
wherein the dictionary coding performed by the dictionary coding unit is a coding method that converts the data input to the dictionary coding unit into a relative reference of data older than the data, and the dictionary coding unit comprises a fifth buffer configured to store the past data, (e.g., object signature dictionary 5. Thus, if the file extension is not included in the key 1, the file signature may be, and may provide information regarding the type of file stored in the value 2. Information from the object signature dictionary 5 is provided to the compression predictor 3 to facilitate compression prediction., 0021).

 the detection unit further comprises a monitoring unit configured to monitor the number of write commands due to the garbage collection executed within the memory system, and is configured to determine the operation mode of the compressor based on the monitored result (e.g., a write buffer allocated to incoming data (such that not all data can be analyzed and compressed at once), or due to the drive being occupied with other high-value tasks, necessitating low-intensity compression., 0046; when the disk is idle or must otherwise read and write the subject information (IE, garbage collection/wear leveling), a compressed value may be decompressed and analyzed again (using the methods above) to determine if a more optimal compression may be achieved., 0047), and

 the second control unit is configured to control the number of searches for the fifth buffer for the dictionary coding based on the determined operation mode  (e.g., the accuracy of the prediction and the speed of attaining the prediction are inversely correlated. For example, searching the key 1 and the header of the value 2 to review metadata clues regarding compressibility (e.g., from the file extension or file signature) is relatively fast compared to scanning a sample portion of the value 2 and running entropy-based calculations, 0031).

It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the compressor including entropy information as disclosed by Cho, with Ki, provding the benefit of An improved compression drive is needed that takes advantage of the organization of key value storage systems in order to allow for variable compression that improves overall storage compression (see Ki, 0007).
  
Claim 38. Cho in view of Ki does not disclose, but Bashyam discloses 

further comprising: a fourth buffer configured to store the write data specified in the write command issued from the host connected to the memory system, wherein the entropy coding performed by the entropy coding unit is a coding method that converts a symbol input to the entropy coding unit into the code having the code length according to the frequency of appearance of the symbol, and the entropy coding unit comprises a first generation unit configured to generate a first frequency table storing the appearance frequency for each symbol (e.g., If an item listed in job list 201 includes a command for bypassing classification and/or decomposition and/or compaction, then step 203 is bypassed and those process-bypassing files that need only packing are routed for example to suitcase 205D which suitcase will not be compressed but will still have redirection vectors (e.g., 146b of FIG. 1B) pointing to it, 0234; queued in the suitcase according to their expected frequency of use and/or their expected order of use (i.e., per the pre-fetch concept), 0068).  

 the detection unit further comprises the monitoring unit configured to monitor the free space of the fourth buffer, and is configured to determine the operation mode of the compressor based on the monitored result, and the second control unit is configured to control the number of times the symbol is sorted based on the appearance frequency stored in the first frequency table to allocate the code to the symbol based on the determined operation mode (e.g.,  free up contiguous empty spaces in other storage drives or areas from which the migrating suitcases originated. The migration process tightly packs deflated or not-deflated suitcases one after the other in the destination drive (or drive area) while encouraging the formation of contiguous spans of large free space in the source drives (or source drive areas) from which the migrated suitcases originated., 0033).    

It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the compressor including entropy information as disclosed by Cho, with Ki, with Bashyam provding the benefit of  Such power reduction can significantly lower the operating costs of the network servicing center (see Bashyam, 0252), to predict with good accuracy (0017), save energy by not having to power the disk(s)  (0033),

Claim 39. 	Cho discloses 
wherein the entropy coding performed by the entropy coding unit is a coding method that converts a symbol input to the entropy coding unit into the code having the code length according to the frequency of appearance of the symbol, and  the entropy coding unit comprises a first generation unit is configured to generate a first frequency table storing the appearance frequency for each symbol,  entropy information, and wherein the analyzing of the data and the data information may include comparing a value of the entropy information with a predetermined entropy reference value; and the determination of whether the data has been compressed is may be based on the comparison of the value of the entropy information and the predetermined entropy value, 0014).

Cho does not disclose, but Ki discloses

the detection unit further comprises a monitoring unit configured to monitor the number of write commands stored in the internal command queue, and is configured to determine the operation mode of the compressor based on the monitored result, and the second control unit is configured to control the number of times the symbol is sorted based on the appearance frequency stored in the first frequency table to allocate the code to the symbol based on the determined operation mode (e.g., a write buffer allocated to incoming data (such that not all data can be analyzed and compressed at once), or due to the drive being occupied with other high-value tasks, necessitating low-intensity compression., 0046; when the disk is idle or must otherwise read and write the subject information (IE, garbage collection/wear leveling), a compressed value may be decompressed and analyzed again (using the methods above) to determine if a more optimal compression may be achieved., 0047).  

It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the compressor including entropy information as disclosed by Cho, with Ki, provding the benefit of An improved compression drive is needed that takes advantage of the organization of key value storage systems in order to allow for variable compression that improves overall storage compression (see Ki, 0007).
Cho in view of Ki does not disclose, but Bashyam discloses

 further comprising: an internal command queue configured to store the write command issued from the host connected to the memory system, (e.g., If an item listed in job list 201 includes a command for bypassing classification and/or decomposition and/or compaction, then step 203 is bypassed and those process-bypassing files that need only packing are routed for example to suitcase 205D which suitcase will not be compressed but will still have redirection vectors (e.g., 146b of FIG. 1B) pointing to it, 0234; queued in the suitcase according to their expected frequency of use and/or their expected order of use (i.e., per the pre-fetch concept), 0068).  
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the compressor including entropy information as disclosed by Cho, with Ki, with Bashyam provding the benefit of  Such power reduction can significantly lower the operating costs of the network servicing center (see Bashyam, 0252), to predict with good accuracy (0017), save energy by not having to power the disk(s)  (0033).


Claim 40. Cho discloses wherein the entropy coding performed by the entropy coding unit is a coding method that converts a symbol input to the entropy coding unit into the code having the code length according to the frequency of appearance of the symbol, and the entropy coding unit comprises a first generation unit configured to generate a first frequency table storing the appearance frequency for each symbol (e.g.,[0095] In a case where entropy information is included in the data field DATA of a data set, the controller 120 receives the data set from the host 20 in operation S510, as illustrated in FIG. 110. The entropy information included in the data field DATA of the data set is analyzed in operation S520.
[0096] Next, a value of the entropy information is compared with a predetermined reference value in operation S530. When the value of the entropy information is greater than the reference value, data in the data set is bypassed and transmitted to the nonvolatile memory device 110 in operation S550.
[0097] However, when the value of the entropy information is not greater than the reference value, the data is compressed using a lossless compression algorithm in operation S540),

Cho does not disclose, but Ki discloses
 the detection unit comprises a monitoring unit configured to monitor the number of write commands stored in the external command queue included in the host connected to the memory system, and is configured to determine the operation mode of the compressor based on the monitored result, and the second control unit is configured to control the number of times the symbol is sorted based on the appearance frequency stored in the first frequency table to allocate the code to the symbol based on the determined operation mode (e.g., a write buffer allocated to incoming data (such that not all data can be analyzed and compressed at once), or due to the drive being occupied with other high-value tasks, necessitating low-intensity compression., 0046; when the disk is idle or must otherwise read and write the subject information (IE, garbage collection/wear leveling), a compressed value may be decompressed and analyzed again (using the methods above) to determine if a more optimal compression may be achieved., 0047).  

It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the compressor including entropy information as disclosed by Cho, with Ki, provding the benefit of An improved compression drive is needed that takes advantage of the organization of key value storage systems in order to allow for variable compression that improves overall storage compression (see Ki, 0007).
  

Claim 41. Cho does not disclose, but Ki discloses
, further comprising: a fourth buffer configured to store write data specified in a write command issued from a host connected to the memory system; and an internal command queue configured to store the write command (e.g., a write buffer allocated to incoming data (such that not all data can be analyzed and compressed at once), or due to the drive being occupied with other high-value tasks, necessitating low-intensity compression., 0046; when the disk is idle or must otherwise read and write the subject information (IE, garbage collection/wear leveling), a compressed value may be decompressed and analyzed again (using the methods above) to determine if a more optimal compression may be achieved., 0047).  

It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the compressor including entropy information as disclosed by Cho, with Ki, provding the benefit of An improved compression drive is needed that takes advantage of the organization of key value storage systems in order to allow for variable compression that improves overall storage compression (see Ki, 0007).

Cho in view of Ki does not disclose, but Bashyam discloses

 wherein the entropy coding performed by the entropy coding unit is a coding method that converts a symbol input to the entropy coding unit into the code having the code length according to the frequency of appearance of the symbol, and the entropy coding unit comprises a first generation unit configured to generate a first frequency table storing the appearance frequency for each symbol, the detection unit further comprises a first monitoring unit configured to monitor the free space of the fourth buffer, a second monitoring unit configured to monitor the number of write commands stored in the internal command queue, and a third monitoring unit configured to monitor the number of write commands stored in the external command queue included in the host, and is configured to determine the operation mode of the compressor based on the monitored result by each of the first to third monitoring units, and the second control unit is configured to control the number of times the symbol is sorted based on the appearance frequency stored in the first frequency table to allocate the code to the symbol based on the determined operation mode (e.g.,  free up contiguous empty spaces in other storage drives or areas from which the migrating suitcases originated. The migration process tightly packs deflated or not-deflated suitcases one after the other in the destination drive (or drive area) while encouraging the formation of contiguous spans of large free space in the source drives (or source drive areas) from which the migrated suitcases originated., 0033).    


It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the compressor including entropy information as disclosed by Cho, with Ki, with Bashyam, providing the benefit of  Such power reduction can significantly lower the operating costs of the network servicing center (see Bashyam, 0252), to predict with good accuracy (0017), save energy by not having to power the disk(s)  (0033),


Claim 42.  Cho does not disclose, but Ki discloses

 the detection unit is configured to determine the operation mode of the compressor according to the number of sorts set in a field provided in the write command issued from the host connected to the memory system, and the second control unit is configured to control the number of times the symbol is sorted based on the appearance frequency stored in the first frequency table to allocate the code to the symbol based on the determined operation mode (e.g., a write buffer allocated to incoming data (such that not all data can be analyzed and compressed at once), or due to the drive being occupied with other high-value tasks, necessitating low-intensity compression., 0046; when the disk is idle or must otherwise read and write the subject information (IE, garbage collection/wear leveling), a compressed value may be decompressed and analyzed again (using the methods above) to determine if a more optimal compression may be achieved., 0047).  

It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the compressor including entropy information as disclosed by Cho, with Ki, provding the benefit of An improved compression drive is needed that takes advantage of the organization of key value storage systems in order to allow for variable compression that improves overall storage compression (see Ki, 0007).

Cho in view of Ki does not disclose, but Bashyam discloses
 wherein the entropy coding performed by the entropy coding unit is a coding method that converts a symbol input to the entropy coding unit into the code having the code length according to the frequency of appearance of the symbol, and the entropy coding unit comprises a first generation unit configured to generate a first frequency table storing the appearance frequency for each symbol  (e.g., If an item listed in job list 201 includes a command for bypassing classification and/or decomposition and/or compaction, then step 203 is bypassed and those process-bypassing files that need only packing are routed for example to suitcase 205D which suitcase will not be compressed but will still have redirection vectors (e.g., 146b of FIG. 1B) pointing to it, 0234; queued in the suitcase according to their expected frequency of use and/or their expected order of use (i.e., per the pre-fetch concept), 0068).  

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the compressor including entropy information as disclosed by Cho, with Ki, with Bashyam providing the benefit of  Such power reduction can significantly lower the operating costs of the network servicing center (see Bashyam, 0252), to predict with good accuracy (0017), save energy by not having to power the disk(s)  (0033).
 
Claim 43. Cho discloses 
wherein the entropy coding performed by the entropy coding unit is a coding method that converts a symbol input to the entropy coding unit into the code having the code length according to the frequency of appearance of the symbol, and the entropy coding unit comprises a first generation unit configured to generate a first frequency table storing the appearance frequency for each symbol (e.g.,[0095] In a case where entropy information is included in the data field DATA of a data set, the controller 120 receives the data set from the host 20 in operation S510, as illustrated in FIG. 110. The entropy information included in the data field DATA of the data set is analyzed in operation S520.
[0096] Next, a value of the entropy information is compared with a predetermined reference value in operation S530. When the value of the entropy information is greater than the reference value, data in the data set is bypassed and transmitted to the nonvolatile memory device 110 in operation S550.
[0097] However, when the value of the entropy information is not greater than the reference value, the data is compressed using a lossless compression algorithm in operation S540).

Cho does not disclose, but Ki discloses

 the detection unit further comprises a monitoring unit configured to monitor the number of write commands due to the garbage collection executed within the memory system, and is configured to determine the operation mode of the compressor based on the monitored result, and the second control unit is configured to control the number of times the symbol is sorted based on the appearance frequency stored in the first frequency table to allocate the code to the symbol based on the determined operation mode (e.g., a write buffer allocated to incoming data (such that not all data can be analyzed and compressed at once), or due to the drive being occupied with other high-value tasks, necessitating low-intensity compression., 0046; when the disk is idle or must otherwise read and write the subject information (IE, garbage collection/wear leveling), a compressed value may be decompressed and analyzed again (using the methods above) to determine if a more optimal compression may be achieved., 0047).  

It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the compressor including entropy information as disclosed by Cho, with Ki, provding the benefit of An improved compression drive is needed that takes advantage of the organization of key value storage systems in order to allow for variable compression that improves overall storage compression (see Ki, 0007).

Claims 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 20120131266) and in view of Ki (US 20190007058) and further in view of Bashyam (US 20080154928) and Abali (US 20170192709)

Claim 25. Cho in view of Ki and Bashyam does not disclose, but Abali discloses 
wherein the first calculation unit is configured to calculate the compression efficiency based on the power consumption of the entire memory system (e.g., When the power consumption of the chip exceeds a certain threshold, or when the device battery is near empty, then one of the two types of compressors may be fully or partially shutdown without effecting the correctness of the operations however negligibly degrading the compression effectiveness, 0039).  

It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the compressor including entropy information as disclosed by Cho, with Ki, with Bashyam with Abali, provding the benefit of   a hybrid CAM/SRAM based data compression engine which combines the beneficial properties of the two history schemes, achieving further optimization by disabling one or the other of two types of compressors, a near history compressor and a far history compressor, under suitable conditions of the engine (see Abali, 0008).

Claim 26. Cho in view of Ki and Bashyam does not disclose, but Abali discloses
further comprising: a detection unit configured to detect switching of an operation mode of the compressor; and a second control unit configured to switch the operation mode of the compressor based on the detection result (e.g., selectively disabling one or the other compressors under certain engine conditions, 0013).  
It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the compressor including entropy information as disclosed by Cho, with Ki, with Bashyam with Abali, provding the benefit of   a hybrid CAM/SRAM based data compression engine which combines the beneficial properties of the two history schemes, achieving further optimization by disabling one or the other of two types of compressors, a near history compressor and a far history compressor, under suitable conditions of the engine (see Abali, 0008).

Claim 27. Cho in view of Ki and Bashyam does not disclose, but Abali discloses 
wherein the detection unit is configured to detect the switching of the operation mode of the compressor based on the compression efficiency (e.g., When the power consumption of the chip exceeds a certain threshold, or when the device battery is near empty, then one of the two types of compressors may be fully or partially shutdown, 0039).  

It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the compressor including entropy information as disclosed by Cho, with Ki, with Bashyam with Abali, provding the benefit of   a hybrid CAM/SRAM based data compression engine which combines the beneficial properties of the two history schemes, achieving further optimization by disabling one or the other of two types of compressors, a near history compressor and a far history compressor, under suitable conditions of the engine (see Abali, 0008).

Claim 28. Cho in view of Ki and Bashyam does not disclose, but Abali discloses
wherein the first calculation unit is configured to calculate the compression efficiency based on the detection result  (e.g., a key value system, an entropy-based calculation can be used on a sample portion of the value to accurately predict the compressibility of the entire value. Results showing high entropy will indicate that the value is likely not compressible and results showing low entropy will indicate that the value is likely to be compressible. Information from the entropy estimation algorithm library 6 can be provided to the compression predictor 3 to aid in prediction., 0029).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the compressor including entropy information as disclosed by Cho, with Ki, with Bashyam with Abali, provding the benefit of   a hybrid CAM/SRAM based data compression engine which combines the beneficial properties of the two history schemes, achieving further optimization by disabling one or the other of two types of compressors, a near history compressor and a far history compressor, under suitable conditions of the engine (see Abali, 0008).


  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SAIN whose telephone number is (571)270-3555. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAUTAM SAIN/Primary Examiner, Art Unit 2135